                                                Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 1 of 14



                                       1   L. Eric Dowell, SBN 011458
                                           Alexandra J. Gill, SBN 027506
                                       2   Ogletree, Deakins, Nash, Smoak & Stewart, P.C., SBN 00504800
                                       3   2415 East Camelback Road, Suite 800
                                           Phoenix, Arizona 85016
                                       4   Telephone: (602) 778-3700
                                           Fax: (602) 778-3750
                                       5
                                           Eric.Dowell@OgletreeDeakins.com
                                       6   Alexandra.Gill@OgletreeDeakins.com
                                       7   Attorneys for Defendant Yelp Inc.
                                       8
                                       9                              UNITED STATES DISTRICT COURT
                                      10                                       DISTRICT OF ARIZONA
                                      11
2415 East Camelback Road, Suite 800




                                           Joseph Sorge,                                      No. 2:17-cv-04518-SMM
                                      12                          Plaintiff,                  DEFENDANT YELP INC.’S REPLY
      Ogletree, Deakins, Nash


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                                                              TO PLAINTIFF’S RESPONSE TO
           (602) 364-7000




                                      13            vs.                                       MOTION FOR SUMMARY
                                      14                                                      JUDGMENT
                                           Yelp, Inc.,
                                      15                          Defendant.
                                      16
                                      17            Defendant Yelp Inc. (“Yelp”) replies to Plaintiff Joseph Sorge’s (“Sorge”)
                                      18   Response to Yelp’s Motion for Summary Judgment. This Reply is supported by the
                                      19   following Memorandum of Points and Authorities.
                                      20   I.       INTRODUCTION
                                      21            Sorge alleges Yelp created a hostile work environment by allowing a song to be
                                      22   played on its sales floor he believed contained lyrics that were “demeaning to women and
                                      23   homosexuals.” 1 He further alleges he was fired in retaliation for complaining about the
                                      24   Song. Yelp is entitled to summary judgment on Sorge’s Title VII claims because Sorge,
                                      25   who is neither female nor homosexual, is not a member of these protected classes and was
                                      26   not targeted based on his sex or sexual orientation by the allegedly offensive Song lyrics.
                                      27
                                           1
                                      28       The song is “Straight to the Bank” by 50 Cent, hereinafter “the Song”.
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 2 of 14



                                       1          When Sorge argues Title VII protects men and women from sexual harassment, he
                                       2   misses the point—a sexual harassment claim under Title VII requires the allegedly
                                       3   offending conduct to have been directed at him based on his sex or his sexual orientation.
                                       4   Sorge’s allegations and admissions confirm that the allegedly offensive Song lyrics were
                                       5   not directed at him or based on his sex or sexual orientation.
                                       6          Sorge also fails to address Yelp’s argument that a Title VII retaliation claim cannot
                                       7   survive when the underlying, allegedly protected activity—Sorge’s alleged expression of
                                       8   concern to his supervisor Matthew Susa (“Susa”) about the Song lyrics—is not protected
                                       9   activity under Title VII. Even accepting as true that Sorge expressed concern about the
                                      10   Song to Susa, his conduct was not protected activity because he was never the recipient of
                                      11   the allegedly offensive behavior based on his sex or sexual orientation.
2415 East Camelback road, Suite 800




                                      12          Instead of addressing this argument, Sorge argues Yelp provided shifting
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           explanations for its decision to terminate him and that the temporal proximity between his
          (602) 364-7000




                                      13
                                      14   alleged complaints about the Song and his termination supports an inference of retaliatory
                                      15   intent. However, Yelp’s explanations for Sorge’s termination are entirely consistent and
                                      16   compatible and have never changed. Furthermore, even if the timeline led the Court to
                                      17   infer a prima facie case of retaliation, Yelp has provided legitimate, non-discriminatory
                                      18   reasons for Sorge’s termination and Sorge’s temporal proximity argument is insufficient to
                                      19   show pretext because there were multiple intervening events between Sorge’s alleged
                                      20   conversation with Susa about the Song and his subsequent termination. Sorge has
                                      21   proffered no evidence to contradict or question the truth of Yelp’s stated reasons for
                                      22   termination except his own insufficient and self-serving speculation.
                                      23          Sorge ignores, and therefore concedes, Yelp’s primary arguments. Instead of
                                      24   responding, he raises irrelevant arguments based on mischaracterizations of Yelp’s Motion
                                      25   that do not affect the outcome. The Court should grant Yelp’s Motion and dismiss Sorge’s
                                      26   claims with prejudice.
                                      27
                                      28

                                                                                         2
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 3 of 14



                                       1   II.   LEGAL ANALYSIS
                                       2         A.     Yelp is Entitled to Summary Judgment on Sorge’s Claim for Sexual
                                                        Harassment/Hostile Work Environment.
                                       3
                                       4         A plaintiff asserting a claim under Title VII for sexual harassment under a hostile
                                       5   work environment theory must demonstrate that he was subjected to a hostile work
                                       6   environment and that the employer is liable for the harassment. Little v. Windermere
                                       7   Relocation, Inc., 301 F.3d 958, 966 (9th Cir. 2002). To demonstrate a prima facie case of
                                       8   hostile work environment, Sorge must prove: (1) he was subjected to verbal or physical
                                       9   conduct of a sexual nature, (2) this conduct was unwelcome, and (3) the conduct was
                                      10   sufficiently severe or pervasive to alter the conditions of his employment and create an
                                      11   abusive working environment. Craig v. M & O Agencies, Inc., 496 F.3d 1047, 1054 (9th
2415 East Camelback road, Suite 800




                                      12   Cir. 2007) (internal quotations omitted). Sexual harassment/hostile work environment is
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           actionable under Title VII only to the extent “it occurs because of the plaintiff’s sex.”
          (602) 364-7000




                                      13
                                      14   Nichols v. Azteca Restaurant Enterprises, Inc., 256 F.3d 864, 874 (9th Cir. 2001) (internal
                                      15   quotations omitted).
                                      16                1.        Sorge’s Hostile Work Environment Claim Fails Because Sorge
                                                                  did not Experience Misconduct Based on His Sex or Sexual
                                      17                          Orientation.
                                      18         Sorge’s sexual harassment/hostile work environment claim fails because he does
                                      19   not, and cannot, allege that he experienced sexual harassment because of his sex or sexual
                                      20   orientation. [Mot., Dkt. 29 at 7]. Sorge alleged he was offended on behalf of two groups he
                                      21   believes are demeaned by the Song’s lyrics—women and homosexuals. [SOF ¶¶ 58-62;
                                      22   Compl., Dkt. 1 at 4-6]. Yet, the Ninth Circuit has addressed this issue directly, holding
                                      23   that exposure to language potentially demeaning toward groups of which the plaintiff is
                                      24   not a member cannot support a claim under Title VII. Nichols, 256 F.3d at 874; See also
                                      25   Patee v. Pacific Northwesten Bell Tl. Co., 803 F.2d 476, 477 (9th Cir. 1986) (Sexual
                                      26   harassment actionable under Title VII only to the extent “it occurs ‘because of’ the
                                      27   plaintiff’s sex.”); see also Equal Employment Opportunity Comm. V. L&W Supply Corp.,
                                      28   No 2:07-cv-1364 JWS, 2008 WL 11339622, at *3-4 (D. Ariz. Feb. 12, 20087) (adopting

                                                                                       3
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 4 of 14



                                       1   Patee and granting summary judgment on the plaintiff’s discrimination claim where he
                                       2   was not a member of the protected class that was the target of the alleged discrimination
                                       3   and noting “[t]he Ninth Circuit has not accepted indirect discrimination as a basis for a
                                       4   Title VII claim”).
                                       5          In his Response, Sorge mischaracterizes Yelp’s argument, stating “Yelp’s argument
                                       6   is that … no amount of sexually explicit or demeaning lyrics … can ever create a hostile
                                       7   environment for a straight white man.” [Resp., Dkt. 40 at 4]. Sorge cites and quotes at
                                       8   length the Supreme Court’s decision in Oncale v. Sundowner Offshore Serv., 523 U.S. 75,
                                       9   118 S. Ct. 998, 140 L.Ed.2d 201 (1998) to show that the Supreme Court has “protected
                                      10   men, not just women, from sexually hostile work environments under Title VII[.]” [Resp.,
                                      11   Dkt. 40 at 6].
2415 East Camelback road, Suite 800




                                      12          Yelp, however, does not take issue with the holding in Oncale or the other cases
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           Sorge cites because they are inapposite here. Yelp does not contend that Title VII protects
          (602) 364-7000




                                      13
                                      14   only women from a sexually hostile work environment. Rather, Yelp contends that Sorge’s
                                      15   Title VII claim fails because he did not complain of conduct that was offensive or
                                      16   demeaning to other heterosexual men, but because he allegedly complained of conduct he
                                      17   believed was offensive or demeaning to women and homosexuals. In holding that Title VII
                                      18   prohibits same-sex discrimination “because of … sex,” the Supreme Court implicitly
                                      19   acknowledged that conduct is only actionable under Title VII when it occurs “because of
                                      20   … sex.” Id.; Nichols, 256 F.3d at 874. Sorge’s claim fails because the actions he accuses
                                      21   Yelp of taking did not target him based on his sex, or his sexual orientation.
                                      22                    2.   Sorge Cannot Change His Allegations at Summary Judgment
                                      23                         Because it would Prejudice Yelp.
                                      24          At the commencement of this litigation, Sorge claimed that the Song Yelp allowed
                                      25   to be played on the sales floor contained lyrics that were “demeaning to women and
                                      26   homosexuals” and that he complained to Yelp on their behalf. [SOF ¶¶ 58; 62, Compl.,
                                      27   Dkt. 1 at 4-6]. In his Response, Sorge reaffirms the scope of his concern, stating “He
                                      28   counts both women and homosexuals among his family and friends, and was embarrassed


                                                                                         4
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 5 of 14



                                       1   to be hearing those lyrics with women in the workplace.” [Resp., Dkt. 40 at 4]. Yet,
                                       2   recognizing he is neither a woman nor homosexual and not in the protected class allegedly
                                       3   targeted by the Song, Sorge now claims for the first time that the Song actually targets “an
                                       4   otherwise straight man,” because it implies the hypothetical straight man in the Song—the
                                       5   “Homey”—is like a woman on her menstrual cycle and a homosexual. Id. at 4; 8.
                                       6          Sorge is not merely pleading in the alternative, but completely changing his theory
                                       7   of the case. Sorge cannot, after the close of discovery and at summary judgment, change
                                       8   the very substance of what allegedly concerned him and what he allegedly complained
                                       9   about—lyrics that were offensive “to women and homosexuals.” [Compl., Dkt. 1 at 4]. The
                                      10   Ninth Circuit does not permit new theories of cases to be raised at summary judgment,
                                      11   especially where the applicable Complaint does not provide sufficient notice for a
2415 East Camelback road, Suite 800




                                      12   defendant to address the new theory. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           (9th Cir. 2000) (“After having focused on intentional discrimination in their complaint and
          (602) 364-7000




                                      13
                                      14   during discovery, the employees cannot turn around and surprise the company at the
                                      15   summary judgment stage on the theory that an allegation of disparate treatment in the
                                      16   complaint is sufficient to encompass a disparate impact theory of liability”).
                                      17          Here, Sorge’s new theory of liability, that the Song actually targeted him on the
                                      18   basis of his gender, is entirely inconsistent with his Complaint. Sorge offers no evidence or
                                      19   legal argument to support his new theory, which comes long after the close of discovery
                                      20   and the deadline for amending his pleadings. The Court cannot permit Sorge to argue his
                                      21   new theory because it would prejudice Yelp by denying it the benefit of discovery and
                                      22   other procedural opportunities to address the issue. See also Patel v. City of Long Beach,
                                      23   564 Fed. App’x. 881, 882 (9th Cir. 2014) (“[A] plaintiff cannot raise a new theory for the
                                      24   first time in opposition to summary judgment.” Citing Coleman, 232 F.3d at 1292).
                                      25                 3.     Sorge's Hostile Work Environment Claim Fails Because Yelp’s
                                                                Alleged Conduct was not Severe or Pervasive and did not Alter
                                      26                        the Conditions of his Employment.
                                      27          Sorge’s Response argues the frequency with which snippets of the Song played on
                                      28   the sales floor made the work environment hostile. [Resp., Dkt. 40 at 7]. However, in its

                                                                                         5
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 6 of 14



                                       1   Motion, Yelp demonstrated that no reasonable trier of fact could conclude that Yelp’s
                                       2   alleged conduct—occasionally playing short snippets of the Song on the sales floor—rises
                                       3   to the level of severity or pervasiveness necessary to support Sorge’s claim. [Mot., Dkt. 29
                                       4   at 10-12].
                                       5          To support a claim for Hostile Work Environment under Title VII, the work
                                       6   environment must be both subjectively and objectively hostile and abusive, meaning it
                                       7   must be hostile and abusive both to the alleged victim and to a reasonable person. Harris v.
                                       8   Forklift Sys., Inc., 510 U.S. 17, 21-22 (1993). It must also be sufficiently severe or
                                       9   pervasive to alter the conditions of his employment and create an abusive working
                                      10   environment. Craig, 496 F.3d at 1054.
                                      11          Many courts have held that the occasional playing or repetition of offensive song
2415 East Camelback road, Suite 800




                                      12   lyrics is not sufficiently severe or pervasive to support a hostile work environment claim
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           under Title VII. See Stevens v. Life Care Centers of Am., Inc., No. 4:06-cv-79-SEB-WGH,
          (602) 364-7000




                                      13
                                      14   2008 WL 4443089 (S.D. Ind. Sep. 28, 2008) (Holding that repetition of allegedly offensive
                                      15   lyrics from the same musician, 50 Cent, where not directed at anyone, was not actionable
                                      16   sexual harassment that supports a hostile environment claim); See also Small v. KS
                                      17   Engineers PC, No. 08-3458 (GEB), 2010 WL 1705002, at *3 (D.N.J. Apr. 26, 2010)
                                      18   (dismissing the plaintiff’s sexual harassment claim where the alleged coworkers sang rap
                                      19   songs to him in a derogatory manner and finding that “the singing of derogatory songs in
                                      20   Plaintiff’s presence, while possibly offensive, is not objectively hostile so as to amount to
                                      21   being a physical threat, humiliation, or detriment to work performance); See also Swann v.
                                      22   Roadway Express, Inc., No Civ.1:02 CV 01053, 2004 WL 1166651, at *4 (M.D.N.C. May
                                      23   14, 2004) (“A single offensive song played periodically on a radio station in the workplace
                                      24   is not an actionable violation of Title VII); See also Bahri v. Home Depot USA, Inc., 242 F.
                                      25   Supp. 2d 922, 951 (D. Or. 2002) (although plaintiff claimed that her supervisor
                                      26   “repeatedly” referred to her and other female employees with language she found
                                      27   objectionable, the evidence fell “far short” of demonstrating sexual harassment);
                                      28

                                                                                        6
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 7 of 14



                                       1          Here, ten to thirty seconds of the Song were played over a music streaming station.
                                       2   [SOF ¶ 7]. Sorge did not keep any records or notes but speculates that the Song was played
                                       3   somewhere between four or five times per day, up to fifteen or twenty times per day. [SOF
                                       4   ¶ 63]. Taking the higher numbers of Sorge’s speculation as true, the total length of the
                                       5   Song’s play time would be only ten minutes of a full workday. Even if the entire Song
                                       6   were played (and Sorge does not allege it was), the play time would be only about an hour.
                                       7   The occasional repetition of the segment of the Song is even less pervasive because it was
                                       8   only one among many team songs that played on the Yelp sales floor. [SOF ¶¶ 7-8]. Sorge
                                       9   admits there was “generally music playing” on the Yelp sales floor, both when teams made
                                      10   a sale and “additional music” during breaks. Id. As shown by Stevens, Small, Swann, and
                                      11   Bahri, mere repetition does not make conduct sufficiently pervasive to support a hostile
2415 East Camelback road, Suite 800




                                      12   work environment claim. Further, as in Stevens, Small, and Swann, while Sorge may have
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           considered the lyrics “offensive,” they were not so objectively hostile to support a sexual
          (602) 364-7000




                                      13
                                      14   harassment claim. Small, 2010 WL 1705002, at *3; Stevens, 2008 WL 4443089, at *13.
                                      15   See also Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1110 (9th Cir. 2000) (finding no
                                      16   hostile work environment where supervisor’s outbursts were “offensive” but “about other
                                      17   people” and he “never directed a sexual insult” at the plaintiff).
                                      18          Finally, in addition to being severe or pervasive, the alleged conduct must alter the
                                      19   conditions of Sorge’s employment. Craig, 496 F.3d at 1054. The Ninth Circuit has held
                                      20   “[i]t is enough if such hostile conduct pollutes the victim’s workplace, making it more
                                      21   difficult for her to do her job, to take pride in her work, and to desire to stay in her
                                      22   position.” Reynaga v. Roseberg Forest Products, 847 F.3d 678, 687 (9th Cir. 2017)
                                      23   (quoting Steiner v. Showboat Operating Co., 25 F.3d 1459, 1463 (9th Cir. 1994)). In
                                      24   Reynaga, the Ninth Circuit found conduct sufficiently severe or pervasive to alter the
                                      25   conditions of employment where the conduct was so severe it led to confrontations
                                      26   between the plaintiff and his supervisor in the workplace, led the plaintiff to register verbal
                                      27   and written complaints with management, required management to rearrange shifts to keep
                                      28

                                                                                          7
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 8 of 14



                                       1   the plaintiff and supervisor apart, and eventually led plaintiff to leave his position.
                                       2   Reynaga, 847 F.3d at 687.
                                       3          Unlike the plaintiff in Reynaga, Sorge has never alleged that hearing the Song
                                       4   played affected his work or the conditions of his employment in any way. Sorge believed
                                       5   he was in the top 50 to 75 percent of his sales team in terms of his production and that he
                                       6   was the “best” sales person in his group. [SOF ¶¶ 25-27]. Sorge did not complain about the
                                       7   Song until after his disciplinary meeting with Susa and Kennedy on the morning of June
                                       8   16, 2016, at the earliest. [Resp., Dkt. 40 at 2]. No one ever complained to Sorge about the
                                       9   Song, nor did Sorge ask anyone if they found the Song to be offensive [SOF ¶ 68-70].
                                      10   Sorge even admits that “everyone” sang along to the Song, including “probably” him.
                                      11   [SOF ¶¶ 72-73]. A coworker who sat beside Sorge on the sales floor witnessed Sorge
2415 East Camelback road, Suite 800




                                      12   singing along to the Song. [SOF ¶ 74]. Far from alleging the Song altered the conditions of
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           his employment, Sorge participated willingly and believed his employment conditions
          (602) 364-7000




                                      13
                                      14   were conducive to excellent performance.
                                      15          B.     Sorge’s Retaliation Claim Fails as a Matter of Law.
                                      16          To establish a prima facie case of retaliation, Sorge must show that (1) he engaged
                                      17   in a protected activity; (2) he was thereafter subjected by his employer to an adverse
                                      18   action; and (3) a causal link existed between the protected activity and the adverse
                                      19   employment action. Porter v. Cal. Dep’t of Corr., 419 F.3d 885, 894 (9th Cir. 2005). If
                                      20   Sorge presents a prima facie case of retaliation, then Yelp must proffer a legitimate, non-
                                      21   retaliatory reason for its actions. Id. Sorge then bears the ultimate burden of submitting
                                      22   evidence that Yelp’s given reason is a pretext for retaliation. Id.
                                      23                 1.     Sorge’s Prima Facie Case Fails Because He Cannot Demonstrate
                                      24                        He Engaged in Protected Activity.

                                      25          Sorge cannot satisfy the first element of his claim under Porter v. Cal Dep’t of
                                      26   Corr., 419 F.3d at 894 because the alleged conduct must be protected conduct under Title
                                      27   VII to sustain a claim for retaliation. Sorge’s conduct was not protected under Title VII.
                                      28   Therefore, it cannot sustain a claim for retaliation.


                                                                                          8
                                             Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 9 of 14



                                       1          Although courts liberally construe the anti-retaliation provision of Title VII, to
                                       2   show protected activity, the conduct allegedly complained of “must fairly fall within the
                                       3   protection of Title VII to sustain a claim of unlawful retaliation.” Learned v. City of
                                       4   Bellevue, 860 F.2d 928, 932 (9th Cir. 1988); Quednau v. Arizona, No. CV-12-571-PHX-
                                       5   GMS, 2013 WL 5314358, at *3 (D. Ariz. Sep. 20, 2013) (“While an employee may fail to
                                       6   prove the alleged unlawful employment practice but still prevail on a retaliation claim, ‘the
                                       7   opposed conduct must fairly fall within the protection of Title VII to sustain a claim of
                                       8   unlawful retaliation’”) (quoting Learned, 860 F.2d at 932)); Maner v. Dignity Health, No.
                                       9   CV16-3651-PHX DGC, 2018 WL 4927250, at *8 (D. Ariz. Oct. 11, 2018).
                                      10          Even assuming, for summary judgment, that Sorge complained about the allegedly
                                      11   offensive Song to Susa on June 16, 2016, Plaintiff’s claim fails because he did not oppose
2415 East Camelback road, Suite 800




                                      12   conduct that fell within the protection of Title VII. Maner, 2018 WL 4927250, at *8. Sorge
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           alleges that he told Susa the Song was offensive because it was “denigrating to
          (602) 364-7000




                                      13
                                      14   homosexuals and women.” [SOF ¶ 77]. However, the Ninth Circuit has clarified there can
                                      15   be no violation of Title VII where the plaintiff is not a member of the class that was the
                                      16   target of the allegedly hostile conduct. Patee, 803 F.2d at 477. Therefore, like the plaintiff
                                      17   in Maner, Sorge did not have an “objectively reasonable” belief he was complaining of
                                      18   conduct that violated Title VII. Sorge cannot demonstrate that he objectively, or even
                                      19   subjectively, experienced a hostile work environment based on his sex. Sorge’s alleged
                                      20   complaint constitutes no protected activity under Title VII. Learned, 860 F.2d at 932;
                                      21   Maner, 2018 WL 4927250, at *8. Sorge ignores, and therefore concedes, this argument.
                                      22                 2.     Sorge’s Retaliation Claim Fails Because Yelp Offered Legitimate,
                                                                Non-Discriminatory Reasons for the Termination That Sorge
                                      23                        Does Not Dispute.
                                      24          Even if Sorge could show a prima facie case of retaliation, Yelp provided valid,
                                      25   nondiscriminatory reasons for the termination which Sorge does not refute. Yelp
                                      26   terminated Sorge’s employment due to his repeated unprofessional and disrespectful
                                      27   behavior, including appearing disengaged in a training meeting and repeatedly failing to
                                      28   follow Yelp’s sales process, despite receiving coaching on numerous occasions. [SOF ¶


                                                                                         9
                                            Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 10 of 14



                                       1   46-48]. Yelp ultimately terminated Sorge’s employment after receiving the report he told a
                                       2   person he apparently believed to be an interview candidate to “run while [he] still can.”
                                       3   [SOF ¶ 49]. Even if Sorge alleges he did not say “run while you still can” as reported by
                                       4   multiple Yelp employees, Sorge “must do more than show that [Yelp’s] proffered reasons
                                       5   are false. ‘Rather, courts only require that an employer honestly believe its reasons for its
                                       6   actions, even if its reason is foolish or trivial or even baseless.’” Kent v. City of Tucson,
                                       7   No. CV 09-0280 TUC-FRZ (JM), 2011 WL 7637263, at *6 (D. Ariz. Sep. 26, 2011)
                                       8   (quoting Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1063 (9th Cir. 2002)). Yelp
                                       9   believed its reasons for its actions because it had credible reports from multiple sources.
                                      10   [SOF ¶ 42]. Yelp has provided reasons for its actions supported by substantial evidence.
                                      11   Sorge has not offered any evidence beyond his own self-serving speculations showing
2415 East Camelback road, Suite 800




                                      12   Yelp’s reasons for terminating him were pretext, as he must to succeed in his claim.
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           Porter, 419 F.3d at 894.
          (602) 364-7000




                                      13
                                      14                         a.        Sorge’s “Shifting or Changing Reasons” Argument Fails
                                      15                                   Because Yelp’s Position has Remained Consistent.

                                      16          Sorge argues Yelp’s reasons for terminating him were pretextual because Yelp gave
                                      17   “shifting or changing reasons for its actions.” [Resp., Dkt. 40 at 10]. Sorge claims the
                                      18   reasons stated during Sorge’s termination meeting are incompatible with the reason on his
                                      19   termination paperwork, and those shifting reasons demonstrate pretext and support an
                                      20   inference of a causal link between his alleged conservation with Susa about the Song and
                                      21   his termination. [Id. at 10].
                                      22          However, it is well established that “separate reasons offered by an employer are
                                      23   not considered shifting if they are not incompatible” Culver v. Qwest Commc’ns. Corp.,
                                      24   306 Fed. App’x. 403, 405 (9th Cir. 2009) (internal quotations omitted). Yelp has never
                                      25   changed its explanation for Sorge’s termination, and the reasons Yelp gave were entirely
                                      26   consistent. Not only are these reasons for termination valid and nondiscriminatory, they are
                                      27   consistent with Sorge’s claim that his termination paperwork states he was terminated
                                      28   because he was not a good fit in Yelp’s workplace culture. [Resp., Dkt. 40 at 10]. Yelp


                                                                                         10
                                            Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 11 of 14



                                       1   maintains a workplace culture of professionalism and respect; Sorge proved himself unable
                                       2   or unwilling to comport himself under Yelp’s workplace culture by engaging in the
                                       3   behaviors described in SOF ¶¶ 46-48. The two positions are entirely consistent, and
                                       4   explain Yelp’s decision to terminate Sorge.
                                       5                        b.     Sorge’s Temporal Proximity Argument Fails Because
                                                                       Sorge Committed Multiple Intervening Actions Which
                                       6                               Justified his Termination.
                                       7          Sorge also argues the 24-hour interval in time between his complaint and his
                                       8   termination shows pretext by establishing a causal link between his protected activity and
                                       9   his termination. [Resp., Dkt. 40 at 8-9]. While timing of an adverse employment action can
                                      10   create an inference of causality, it does not necessarily create such an inference, or require
                                      11   a case to proceed to the finder of fact. Passantino v. Johnson & Johnson Consumer
2415 East Camelback road, Suite 800




                                      12   Products, Inc., 212 F.3d. 493, 507 (2000). The Ninth Circuit has cautioned “that a
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           specified time period cannot be a mechanically applied criterion. A rule that any period
          (602) 364-7000




                                      13
                                      14   over a certain time is per so too long (or, conversely, a rule that any period under a certain
                                      15   time is per se short enough) would be unrealistically simplistic.” Coszalter v. City of
                                      16   Salem, 320 F.3d 968, 977-78 (9th Cir. 2003). Indeed, the court in Passantino permitted
                                      17   evidence of retaliation based on timing to go to the jury only where “the evidence as a
                                      18   whole does not compel” the conclusion that the adverse employment action was not due to
                                      19   retaliatory motives. Passantino, 212 F.3d at 507.
                                      20          Here, by contrast, the evidence compels the conclusion that Sorge’s termination was
                                      21   not due to retaliatory motives. Even if Sorge’s allegations regarding the interval between
                                      22   his complaint and his termination meet the causality requirement for the purposes of
                                      23   showing a prima facie case of retaliation, they cannot rebut Yelp’s given reasons for the
                                      24   termination. Multiple intervening events undercut Sorge’s argument. First, he alleges he
                                      25   raised his concern about the Song to Susa at midday on June 16, 2016, after a meeting with
                                      26   Susa and Kennedy in which Sorge was very disrespectful and combative [Resp., Dkt. 40 at
                                      27   2; SOF ¶ 23-30]. Following that, Sorge was again disrespectful and inattentive in a training
                                      28   meeting and made the insubordinate comment to the employee he evidently believed was


                                                                                         11
                                            Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 12 of 14



                                       1   an interview candidate. [SOF ¶ 31-45]. Sorge was terminated the following day, June 17,
                                       2   2016. [SOF ¶ 46]. The decision came quickly in response to Sorge’s consistent and
                                       3   increasingly problematic behavior, not in response to his alleged conversation about the
                                       4   Song with Susa. Considering the brevity of Sorge’s employment with Yelp, the rapid
                                       5   downward trajectory of his behavior at work, and the multiple intervening reasons for
                                       6   termination, the timeline is not sufficient evidence of pretext to send this issue to the jury
                                       7   under Passantino.
                                                                c.     Sorge’s Hostile Reaction Argument Fails Because Susa’s
                                       8
                                                                       Response to Sorge’s Complaint was Not Hostile.
                                       9          Sorge argues when he voiced his concern about the Song to Susa following their
                                      10   meeting with Kennedy on June 16, 2016, Susa’s hostile reaction provided evidence of a
                                      11
2415 East Camelback road, Suite 800




                                           causal link between Sorge’s action and his subsequent termination. [Resp., Dkt. 40 at 9].
                                      12
     Ogletree, Deakins, Nash,




                                           Sorge’s argument must fail because Susa’s reaction does not rise to the level of hostility
      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.


          (602) 364-7000




                                      13   contemplated by the cases Sorge cites. Waters v. Churchill, 511 U.S. 661, 681-682 (1994)
                                      14   requires Sorge to “produce enough evidence to create a material issue of disputed fact
                                      15   about petitioners’ actual motivation.”
                                      16          In Waters, a nurse complained on multiple occasions to her supervisor about a
                                      17   hospital policy. Following her complaints, hospital management took certain actions that,
                                      18   viewed in the light most favorable to plaintiff, would show hostility based on her
                                      19   complaint. These actions included negative performance evaluations and being dismissed
                                      20   from an operating room while assisting on a surgery and contrary to the surgeon’s wishes.
                                      21   Id. at 681 (citing Churchill v. Waters, 977 F.2d 1114 (7th Cir. 1992) (reversed on appeal)).
                                      22   Similarly, in Tamosaitis v. URS Inc., 781 F.3d 468, 481-82 (9th Cir. 2015), plaintiff
                                      23   submitted emails showing defendant reacted to plaintiff’s protected activity by deciding to
                                      24   remove plaintiff from the project and location where he worked. In those cases, the courts
                                      25   concluded that such extreme reactions to plaintiffs’ complaints created a fact issue about
                                      26   defendants’ actual motivations.
                                      27          Here, Sorge alleges Susa merely said playing the Song was “company culture” and
                                      28   Sorge should “get over it.” [Resp., Dkt. 40 at 9]. Sorge offers no evidence beyond his own

                                                                                        12
                                            Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 13 of 14



                                       1   recollection of the event, unlike the plaintiffs in both Waters and Tamosaitis. Sorge’s
                                       2   recollection of Susa’s statements does not rise to the level of hostile reaction contemplated
                                       3   by Waters and Tamosaitis. Susa did not oppose, attempt to restrict, or offer any other
                                       4   hostile reaction to Sorge’s complaint. His comments were and attempt to explain to Sorge
                                       5   why he elected not to take action based on Sorge’s complaint and to counsel Sorge on how
                                       6   to maintain his employment and bring himself into alignment with Yelp’s employee
                                       7   expectations. Therefore, Susa’s reaction to Sorge’s complaint cannot forestall summary
                                       8   judgment.
                                       9   IV.    CONCLUSION
                                      10          Sorge has not and cannot demonstrate that he experienced a hostile work
                                      11   environment because of his sex or his sexual orientation. Nor can he show that Yelp
2415 East Camelback road, Suite 800




                                      12   terminated him in retaliation for allegedly complaining about a song he found offensive to
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                           “women and homosexuals”; even if he could, he cannot show that his complaint
          (602) 364-7000




                                      13
                                      14   constituted protected activity under Title VII, or that Yelp’s given reasons for his
                                      15   termination were pretext for retaliatory intent. Sorge cannot meet his burden and his Title
                                      16   VII claims must be dismissed.
                                      17
                                      18          DATED this 25th day of March 2019.
                                      19
                                                                                     OGLETREE, DEAKINS, NASH,
                                      20                                             SMOAK & STEWART, P.C.

                                      21                                             By: s/ L. Eric Dowell
                                      22                                                 L. Eric Dowell
                                                                                         Alexandra J. Gill
                                      23                                                 2415 East Camelback Road, Suite 800
                                                                                         Phoenix, Arizona 85016
                                      24                                                 Attorneys for Defendant Yelp Inc.
                                      25
                                      26
                                      27
                                      28

                                                                                        13
                                            Case 2:17-cv-04518-SMM Document 45 Filed 03/25/19 Page 14 of 14



                                       1                                CERTIFICATE OF SERVICE
                                       2         I hereby certify that on the 25th day of March 2019, I electronically transmitted the
                                       3   attached document to the Clerk’s Office using the CM/ECF Systems for filing and
                                       4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                       5
                                           Joshua W. Carden
                                       6   Joshua Carden Law Firm, P.C.
                                           16427 North Scottsdale Road, Suite 410
                                       7   Scottsdale, Arizona 85254
                                       8   joshua@cardenlawfirm.com
                                           Attorneys for Plaintiff Joseph Sorge
                                       9
                                      10   s/ Susan Stimson
                                      11
2415 East Camelback road, Suite 800




                                      12
     Ogletree, Deakins, Nash,




                                                                                                                               37843427.1
      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.


          (602) 364-7000




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                       14
